          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

GARY LEON WEBSTER                                          PLAINTIFF
ADC #114018

v.                     No. 3:19-cv-111-DPM

DOE, Waffle House Manager,                                DEFENDANT
Jonesboro

                             ORDER

     Motion to amend complaint, NQ 12, denied. The Court dismissed
Webster's complaint; and nothing in the proposed amendment warrant
relief from the Judgment and final Order. NQ 9 & NQ 10. This case is
closed.
     So Ordered.




                               D.P. Marshallr.
                               United States District Judge
                                  J., '(   M   ;).O/ fj
